United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1077
Issued: November 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 16, 2019 appellant, through counsel, filed a timely appeal from a February 1,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on April 23, 2018, as alleged.
FACTUAL HISTORY
On May 25, 2018 appellant, then a 31-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that he developed a left foot abrasion and subsequent left foot infection from
walking while in the performance of duty on April 23, 2018. On the back of the claim form the
employing establishment noted that he had not reported an injury.
In a development letter dated June 12, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish his claim and that it was unclear whether he was claiming a
traumatic or occupational injury. It noted that a CD purportedly containing medical records had
been received, but no medical records had been uploaded to the integrated Federal Employee’s
Compensation System. Appellant was advised regarding the factual and medical evidence
required to establish his claim. OWCP also requested that he complete an attached questionnaire.
Appellant was afforded 30 days to provide the necessary evidence.
In an April 25, 2018 note, Jennifer E. Allen, a nurse practitioner, reported that appellant
was seen that day and had been released to return to work without restrictions on May 2, 2018.
An April 27, 2018 computerized tomography scan revealed diffuse subcutaneous edema of
appellant’s left lower leg extending to the left ankle and foot, minimal right side subcutaneous
edema, and no evidence of soft issue or abscess formation or large fluid collection.
An April 27, 2018 surgical report signed by Dr. Aisha Ahmed and Dr. Jonathan Thompson,
both podiatrists, noted pathology specimens from appellant’s left wound culture revealed aerobic,
anaerobic, fungal, and acid-fast bacillus. A surgical procedure was performed by Dr. Thompson
which revealed a postoperative diagnosis of left lower extremity necrotizing fasciitis.
In a May 21, 2018 surgical report, Dr. Jaco Festekjian, a surgeon Board-certifed in plastic
surgery, noted a history of left foot necrotizing infection and related that appellant had undergone
left foot split-thickness skin graft.
In a June 11, 2018 note, Dr. Robert Nisenbaum, a Board-certified emergency room
physician, reported that appellant was seen on June 11, 2018 and could return to work on
July 28, 2018.
On June 18, 2018 OWCP received an undated statement from appellant responding to its
questionnaire. Appellant related that he was claiming that he sustained a traumatic injury on
April 23, 2018 while delivering mail.4 He noted that his satchel was stuffed full of mail and that
Mondays are the heaviest days for delivering mail. While proceeding to deliver mail at an
4

A July 19, 2018 Weather Channel printout noted that the city of Los Angeles, California had received .11 of an
inch of rain on April 19, 2018 and that the forecast for April 23, 2018 was for sunny skies with zero percent chance
of rain.

2

apartment building, appellant felt sharp pain in his left foot when it made contact with the edge of
the sidewalk. He also reported feeling a warm sensation in his foot when the pain went away.
Appellant continued with his route while noting that his left foot felt warmer than his right foot.
At approximately 8:00 p.m. he noticed his left foot was red and swollen. Appellant noted that on
April 24, 2018 his foot was still swollen with red irritation between the toes and later that day he
noticed blood, serum, and white dead skin on his sock. He sought medical attention and was
informed of the severity of his medical condition.
In the April 27, 2018 admission report, from a Veteran’s Administration Medical Center,
Dr. Brianna Cowan, a Board-certified internist, diagnosed left lower extremity streptococcus and
subcutaneous. She noted left debridement had been performed on April 27 and May 1, 2018.
In a June 21, 2018 report, Dr. Nisenbaum diagnosed diffuse tinea pedis which he related
was due to appellant’s work boots getting wet repeatedly. He reported that appellant was seen in
the emergency room on April 27, 2017 and was diagnosed with extensive soft tissue infection.
Dr. Nisenbaum summarized the treatment and surgeries provided as a result of the infection. He
opined that appellant’s “right” lower extremity infection was due to his employment duties
including repeated exposure of his feet to moisture and water. The exposure to moisture and water
resulted in a breakdown of skin on his feet allowing bacteria into the subcutaneous tissue resulting
in necrotizing fasciitis.
By decision dated July 19, 2018, OWCP denied appellant’s claim finding that he failed to
establish the factual portion of his claim. It found that the evidence submitted was insufficient to
establish that the alleged April 23, 2018 incident occurred as alleged. OWCP noted that appellant
had not reported the account of injury provided by his physicians, and that the history of injury he
had provided on his claim form was inconsistent with his own narrative statement.
In a progress note dated April 25, 2018, Ms. Allen noted that appellant was seen for pain
and swelling of toes one week in duration. She reported that he wore boots all day as a mailman,
which he continued to wear even if they became wet following exposure to rain. Appellant stated
that he had previously been diagnosed with fungus, but his prior condition was not as severe.
In a letter dated July 26, 2018, appellant, through counsel, requested a telephonic hearing,
before an OWCP hearing representative. At the hearing appellant testified that after April 23,
2018 he initially sought treatment at a clinic where a nurse practioner noted cracks on the skin
between his toes and indicated that he should use Neosporin. On April 27, 2018 he was diagnosed
with a serious foot condition, which required several surgical procedures. Appellant testified that
it had rained about two days prior to his abrasion. He stated that his boots were still wet the
morning of the alleged incident so he tried to air dry them outside his apartment. However,
appellant’s boots were still wet when putting them on to go to work. Appellant stated that he had
also tried to dry his boots by putting them in the dryer.
By decision dated February 1, 2019, OWCP’s hearing representative affirmed the denial
of appellant’s claim. She found that the evidence of record was insufficient to establish that the
specific traumatic incident alleged occurred on April 23, 2018. The hearing representative further
found that the medical evidence of record failed to contain a rationalized medical opinion
explaining how the diagnosed condition was causally related to the employment factor identified
by appellant.
3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
An employee’s statement alleging that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive evidence.10
Moreover, an injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.11 An employee has not met his or her burden of proof to establish
the occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury,
and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an
employee’s statement in determining whether a case has been established.12

5

H.A., Docket No. 18-1466 (issued August 23, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
6

H.A., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
7
H.A., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8

J.C., Docket No. 18-1503 (issued May 2, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

10
A.R., Docket No. 19-0924 (issued August 13, 2019); D.B., 58 ECAB 529 (2007); Gregory J. Reser, 57 ECAB
277 (2005).
11

Id.

12

Id.

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty on April 23, 2018, as alleged.
Inconsistencies in the record cast serious doubt on the validity of appellant’s claim. On his
claim form, appellant alleged that he injured his left foot on April 23, 2018 while walking. He
clarified, in response to OWCP’s request for further information, that he sustained injury on
April 23, 2018 when his left foot made contact with the edge of a sidewalk while delivering mail.
Appellant did not file his claim until May 25, 2018 and appellant’s supervisor noted that appellant
had not reported an employment incident occurring on April 23, 2018.
In his testimony at the hearing appellant attributed his condition to wearing wet work boots
and he indicated that it had been particularly rainy two days before he noted the abrasion on his
left foot. While this history is similar to the history of injury provided by most of his physicians,
this allegation contradicts the claimed mechanism of injury most contemporaneous to his claimed
injury.13 Thus, it is unclear whether appellant is attributing his condition to walking in the
performance of duty, injuring his foot while stepping on the edge of a sidewalk, or walking in wet
boots over a period of several days. Accordingly, the Board finds that there are discrepancies
concerning the mechanism of the alleged injury which cast doubt on the occurrence of the incident.
On appeal counsel contends that OWCP failed to give due deference to the findings of
appellant’s treating physician. However, the issue before the Board is factual, not medical. For
the reasons set forth above, appellant has not met his burden of proof to establish his traumatic
injury claim due to the inconsistencies as to how the alleged injury occurred.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty on April 23, 2018, as alleged.

13

See S.S., 59 ECAB 315 (2008) (the Board has held that contemporaneous evidence is entitled to greater probative
value than later evidence).

5

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

